UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6931


CHRISTOPHER LEE MICHELSON,

                    Plaintiff - Appellant,

             v.

VAN DUNCAN; STEPHEN COON, Asheville Police Detective; MARK S.
GAGE, ATF Special Agent; RON MOORE, Buncombe County District Attorney;
ROGER THEODORE SMITH, Buncombe County Attorney at Law,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:17-cv-00050-FDW)


Submitted: February 22, 2018                                 Decided: February 26, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Christopher Lee Michelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Michelson seeks to appeal the district court’s order dismissing

without prejudice his 42 U.S.C. § 1983 (2012) complaint. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The district court has stated that the

identified deficiencies in Michelson’s initial complaint may be remedied through the

filing of an amended complaint. Therefore, we conclude that the order Michelson seeks

to appeal is neither a final order nor an appealable interlocutory or collateral order.

Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      Accordingly, we deny Michelson’s motion to appoint counsel and dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              DISMISSED




                                            2